


EXHIBIT 10.4


AMENDMENT NO. 2 TO FISCAL AGENCY AGREEMENT

        This AMENDMENT NO. 2 TO FISCAL AGENCY AGREEMENT (this “Amendment”) dated
as of May 29, 2003, is by and among iBASIS, INC., a Delaware corporation
(together with its permitted successors and assigns, the “Company”), IBASIS
GLOBAL, INC., a Delaware corporation (together with its permitted successors and
assigns, “iBasis Global”, and collectively with the Company, the “Issuer”), and
U.S. BANK NATIONAL ASSOCIATION, as the fiscal agent, paying agent, note
registrar and authenticating agent (in such capacity, together with its
permitted successors and assigns, the “Fiscal Agent”).

        WHEREAS, the Issuer and the Fiscal Agent are parties to a Fiscal Agency
Agreement dated as of January 30, 2003 (as amended and in effect from time to
time, the “Fiscal Agency Agreement”), pursuant to which the Issuer appointed the
Fiscal Agent to act as paying agent, registrar and transfer agent in respect of
the Issuer’s 11.5% Senior Secured Notes due 2005 (the “Notes”);

        WHEREAS, Section 17(a)(v) of the Fiscal Agency Agreement provides that
the Issuer and the Fiscal Agent may enter into a supplemental agreement to cure
any ambiguity, correct or supplement any provision which may be inconsistent
with any provision in the Fiscal Agency Agreement, or to make any other
provisions with respect to matters or questions arising from the Fiscal Agency
Agreement upon receipt by the Fiscal Agent of written direction from the Issuer;

        WHEREAS, the Issuer maintains that the restrictions set forth in Section
10(b) of the Fiscal Agency Agreement apply solely to transfers of Notes and not
to direct sales of Notes by the Issuer and the Issuer hereby directs the Fiscal
Agent to amend such section;

        WHEREAS, the Issuer and the Fiscal Agent have agreed, on the terms and
conditions set forth herein, to amend Section 10(b) of the Fiscal Agency
Agreement to clarify that such section applies only to transfers of Notes and
not to direct sales of Notes by the Issuer; and

        WHEREAS, capitalized terms which are used herein without definition and
which are defined in the Fiscal Agency Agreement shall have the same meanings
herein as in the Fiscal Agency Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Issuer and the Fiscal Agent hereby agree as follows:

        §1.       Amendment to Section 10(b) of the Fiscal Agency Agreement.
Section 10(b) of the Fiscal Agency Agreement is hereby amended to insert at the
beginning of the first sentence thereof “Except for sales by the Issuer directly
to the Acceding Holders under that certain Joinder Agreement, dated as of May
29, 2003, among iBasis, Inc., iBasis Global, Inc., the Acceding Holders named
therein, and U.S. Bank National Association, as Collateral Agent,”.

        §2.       NoOtherAmendments.  Except as expressly provided in this
Amendment, all of the terms and conditions of the Fiscal Agency Agreement remain
in full force and effect.





        §3.       ExecutioninCounterparts.  This Amendment may be executed in
any number of counterparts, but all such counterparts shall together constitute
but one instrument. In making proof of this Amendment it shall not be necessary
to produce or account for more than one counterpart signed by each party hereto
by and against which enforcement hereof is sought.

        §4.       Miscellaneous.  THIS AMENDMENT SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

[Remainder of Page Intentionally Left Blank]







        IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as
of the date first set forth above.


The Issuer:

iBASIS, INC.


By: /s/ Ofer Gneezy
      ——————————————
      Name: Ofer Gneezy
      Title: President & CEO

iBASIS GLOBAL, INC.


By: /s/ Richard Tennant
      ——————————————
      Name: Richard Tennant
      Title: Treasurer & CFO

The Fiscal Agent:

U.S. BANK NATIONAL ASSOCIATION


By: /s/ John A. Brennan
      ——————————————
      Name: John A. Brennan
      Title: Trust Officer
